DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10,655,381. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the corresponding claims of the reference patent. The “powered push cylinder” of the reference patent is considered to be a “driving device” as recited in the instant application, and the limitations directed to the opening and closing mechanism of the instant application substantially identically correspond to equivalent limitations in the reference patent.

Claim Objections
Claim 5 is objected to because of the following informalities: Claim 5 recites “an allowance L” in line 3. The reference character “L” should be deleted or provided in parentheses. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 6, and 9 recite “wherein, further has” in line 1 of each claim. It is unclear which portion of the mechanism/assembly the subsequently recited elements are required to be provided on. For example, in the recitation “wherein, further has a limit stop” in claim 2, is the limit stop required to be generally provided in the mechanism, or is it required to be provided on a specific element of the assembly (e.g. the baseplate or a different element)?
Claim 5 recites “a side of the sliding groove close to the second end of the support arm and the second end of the locking device”. The term “close” is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is considered to be “close”--i.e. how near is the side required to be to the second end of the support arm to be “close”?
Claims 6 and 8 recite “the limit stop”, but claim 2 has previously introduced both a closed-state limit stop and an open-state limit stop (two distinct limit stops). It is unclear which limit stop is being referenced in claims 6 and 8, or if both limit stops are required to have the structure recited in the respective limitations. Claim 9 similarly recites “the projection” and “the elastic part”, but multiples of these elements are introduced in claim 3 (one on each limit stop). The limitation in claim 9 is unclear as to which projection and elastic part are being referenced.
Claim 17 recites “a second gap”, but no first gap is previously introduced. Claim 14 introduces “a first gap”, but claim 17 does not depend upon claim 14. It is unclear if a first gap is required in claim 17.
Claim 20 recites “there are two opening and closing mechanisms”. It is unclear if the opening closing mechanisms recited in claim 20 are introducing new mechanisms in addition to the one introduced in claim 19, or if only one new mechanism is being introduced. It is further unclear if both of the opening and closing mechanisms of claim 20 are required to have all of the structure of the mechanism set forth in claim 19.
Dependent claims not specifically addressed above are nonetheless rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heinisch (U.S. Patent Application Publication No. 2013/0133547) in view of Lynn (U.S. Patent No. 3,782,034).
Regarding claims 1 and 19, Heinisch discloses a train (paragraph 0001) having an opening and closing mechanism (100), the opening and closing mechanism comprising a driving device (3), a locking device (5) and a support arm (2); wherein,
the driving device is connected to the locking device [FIG. 3a];
a first end of the locking device is mounted on a baseplate (4, 6a);
a first end of the support arm is rotatably mounted on the baseplate (at 9a); a second end of the support arm is connected to a fairing (1a); 
wherein the support arm opens or closes the fairing (paragraphs 0044-0046).

Heinisch does not disclose that the locking device is rotatably mounted to the baseplate, or a sliding groove in the support arm in which the locking device is located.
Nonetheless, Lynn discloses an opening and closing device comprising a driving device (36) connected to a locking device (41) to drive the locking device to rotate [FIG. 9], a first end of the locking device rotatably mounted on a baseplate (35); a sliding groove (groove formed in bracket 55) in which a second end of the locking device is slidably located is formed on a support arm (55); wherein the driving device drives the locking device to rotate, the locking device drives the support arm to move by the sliding groove [FIGS. 5, 9, 11].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the locking device and support arm of Heinisch to have the rotating configuration and sliding groove taught by Lynn, in order to provide means for retaining the opening and closing mechanism in both the open and closed positions, and to provide more precise control over the position of the mechanism.
Regarding claim 2, Heinisch discloses wherein, further has a limit stop (10) including a closed-state limit stop and an open-state limit stop (paragraph 0060 discloses limit stops for the open and closed positions; Figure 3a further depicts multiple limit stops 10 for the open and closed positions), used to limit the closing and opening of the fairing, respectively.
Regarding claim 3, Heinisch discloses that each limit stop has a projection (portion of the support arm 2 contacting the limit stop) and a receive part (body of the limit stop 10), which restrain against each other to limit the closing or opening of the fairing (paragraph 0060; Figure 3a).
Regarding claims 4 and 5, Heinisch discloses the mechanism but does not disclose the sliding groove or movement of the locking device in the sliding groove.
Nonetheless, Lynn discloses that the sliding groove is arranged so that when the locking device is perpendicular to the sliding groove (position 58 shown in Figure 9), the locking device is able to continuously move in the sliding groove to realize self-locking (as shown in Figure 9, the locking device continues to move in the groove after it is positioned perpendicularly to the sliding groove), wherein there is an allowance L (space above the locking device in position 58 shown in Figure 9) between a side of the sliding groove close to the second end of the support arm and the second end of the locking device. As described with respect to claim 1 above, it would have been obvious to one having ordinary skill in the art to have modified the mechanism of Heinisch to include the locking device and sliding groove taught by Lynn, in order to provide locking in both the open and closed positions.
Regarding claims 6, 10, and 15, Heinisch discloses the support arm and the limit stop, but does not disclose an elastic member.
Nonetheless, Lynn discloses wherein, further has an elastic member (47), working together with the locking device, the support arm and a limit stop (66) to realize the self-locking of the opening and closing mechanism, wherein the elastic member is arranged between the second end of the locking device and the sliding groove [FIG. 5], wherein the elastic member is arranged at a second end of the locking device; and the elastic member is compressed, when the locking device is substantially perpendicular to the sliding groove during the opening or closing of the fairing [FIG. 9].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mechanism of Heinisch to include the elastic member taught by Lynn, in order to ensure reliable actuation of the opening and closing mechanism.
Regarding claims 16 and 17, Heinisch discloses the mechanism, but does not disclose an elastic member or sliding groove.
Nonetheless, Lynn discloses an elastic member (47) that is an elastic rolling wheel (45; the rolling wheel is provided with elasticity via the spring 47) sleeved on the second end of the locking device [FIG. 5], wherein a second gap (gap between retaining ridges of the sliding groove) is formed in the sliding groove, and the second gap has a width less than a diameter of the second end of the locking device [FIG. 5].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mechanism of Heinisch to include the elastic member and sliding taught by Lynn, in order to ensure reliable actuation of the mechanism and to prevent detachment between the locking member and the sliding groove.
Regarding claim 18, Heinisch discloses that the driving device is a powered push cylinder (paragraph 0049) having a piston rod connected to the mechanism [FIG. 2]. As described with respect to claim 1 above, Lynn discloses rotation of the locking device, and it would have been obvious to have modified the mechanism of Heinisch to include the rotating locking device taught by Lynn, in order to enable locking in both the open and closed positions.
Regarding claim 20, Heinisch discloses that there are two opening and closing mechanisms, arranged symmetrically [FIG. 2].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Heinisch (U.S. Patent Application Publication No. 2013/0133547) in view of Lynn (U.S. Patent No. 3,782,034), as applied to claim 6 above, and further in view of Lynn (U.S. Patent No. 3,438,148), hereinafter referred to as Lynn ‘148.
Regarding claim 7, Heinisch, as modified by Lynn above, discloses the elastic member arranged in the locking device, but does not disclose a rod on which a spring is pre-compressed.
Nonetheless, Lynn ‘148 discloses an elastic member (23, 16) comprising a rod (at 16 in Figure 1) on which a spring (23) is pre-compressed; a first end of the rod (at 22) is a free end, and a second end of the rod is provided with a raised member (at 19 and 20) serving as the second end of the locking device and being slidably located in a sliding groove [FIG. 1].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mechanism of Heinisch, as modified above, to include the rod and spring configuration taught by Lynn ‘148, in order to provide a compact arrangement enabling limited movement of the mechanism to accommodate for alignment.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Heinisch (U.S. Patent Application Publication No. 2013/0133547) in view of Lynn (U.S. Patent No. 3,782,034), as applied to claims 5 and 6 above, and further in view of Morita (U.S. Patent No. 5,010,622).
Regarding claims 8 and 9, Heinisch, as modified above, discloses the limit stop, but does not disclose an elastic member arranged on the limit stop or the projection.
Nonetheless, Morita discloses an elastic member (6) arranged on a limit stop so that the limit stop is able to have elastic deformation; and wherein further has an elastic member (6); the elastic member is a contact part [FIG. 1] with elasticity, is arranged on a projection (5), and is able to be compressed when coming into contact with a receive part (3; column 3, line 50-column 4, line 3).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the limit stop of Heinisch, as modified above, to include the elastic member taught by Morita, in order to provide a damping effect on the limit stop, so as to prevent damage to the mechanism.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Heinisch (U.S. Patent Application Publication No. 2013/0133547) in view of Lynn (U.S. Patent No. 3,782,034), as applied to claims 6 and 10 above, and further in view of Voigt (U.S. Patent No. 965,770).
Regarding claims 11-14, Heinisch, as modified above, discloses the elastic member, wherein the locking device is substantially perpendicular to the sliding groove at a position at an end of the sliding groove, and the elastic member is made from deformable material (the elastic member of Lynn is a coil spring, which is known to be deformable), but does not disclose that it is arranged at least at a contact position of the second end of the locking device or in the sliding groove.
Nonetheless, Voigt discloses an elastic member (12) arranged at least at a contact position where a second end of a locking device (8) comes into contact with a sliding groove (at 10), and the contact position is a position where the second end of the locking device comes into contact with the sliding groove when the locking device is at an end of the sliding groove during opening or closing [FIG. 9]; wherein the elastic member is arranged in the sliding groove [FIG. 3]; and the elastic member is compressed, when the locking device is at an end of the sliding groove during opening or closing (page 1, lines 59-80), wherein a first gap is formed by the elastic member in the sliding groove; and the first gap has a width less than a diameter of the second end of the locking device [FIG. 3].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastic member of Heinisch, as modified above, to be positioned in the sliding groove, as taught by Voigt, in order to provide damping for the opening and closing mechanism, so as to prevent slamming of the closure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634